     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 1 of 13

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AMBER HARTLEY,                                    No. 2:17-cv-00353-KJM-EFB

12                        Plaintiff,                    ORDER

13               v.
14    ON MY OWN, INC., et al.,
15                        Defendants.
16

17                    Plaintiff Amber Hartley requests the court approve the settlement between the
18   parties, as required by California’s Private Attorneys General Act (PAGA), Labor Code § 2698,
19   et seq. For the reasons below, the court GRANTS the request for settlement approval.
20   I.      BACKGROUND
21           A.       Procedural Background
22                    On February 17, 2017, plaintiff Amber Hartley and former plaintiff Janice Taylor1
23   filed a complaint against their employers, defendants On My Own, Inc., On My Own Community
24   /////
25   /////
26

27           1
              Former plaintiff Janice Taylor’s claims were dismissed on June 21, 2019 for failure to
28   prosecute. ECF No. 44.
                                                        1
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 2 of 13

 1   Services, and On My Own Independent Living Services, for violations of the California Labor
 2   Code.2 See Compl., ECF No. 1. Specifically, they alleged defendants:
 3                  (1) fail[ed] to provide their non-exempt employees, including but not
                    limited to in home service providers it calls direct service trainers
 4                  (“DSTs”) for all hours worked, including overtime compensation;
                    (2) fail[ed] “to authorize, permit, provide, and/or make available to
 5                  those employees, including those who work as DSTs, the meal and
                    rest periods to which they are entitled by law and failing to pay
 6                  premium wages for these missed breaks; (3) fail[ed] to pay those
                    employees for required travel between clients; (4) regularly fail[ed]
 7                  to reimburse those employees as promised for mileage incurred on
                    the job; (5) fail[ed] to provide those employees with accurate,
 8                  itemized wage statements; and (6) fail[ed] to pay all wages after such
                    employees voluntarily or involuntarily terminated their employment
 9                  with Defendants.
10   Id. ¶ 1. On February 17, 2017, plaintiff submitted to defendants and the California Labor
11   Workforce and Development Agency (“LWDA”) a notice of her intent to seek penalties under
12   PAGA as required by the statute and filed her initial complaint in this court. Mot., ECF No. 48-1
13   (citing Hicks Decl. ¶ 4, ECF No. 48-2; Compl.). Plaintiff filed her Amended Complaint adding a
14   claim for PAGA Penalties on April 25, 2017. Id. (citing Am. Compl, ECF No. 8). Defendants
15   filed a motion to compel arbitration on July 17, 2017, ECF No. 20, which the court granted, and
16   as a result dismissed all non-PAGA claims and compelled all of plaintiff’s individual claims to
17   arbitration. ECF No. 29.
18                  The parties continued to litigate the PAGA collective action claim and exchanged
19   discovery. Mot. at 6. After submitting mediation briefs, on January 27, 2020, the parties
20   attended a full-day mediation session with Michael J. Loeb of JAMS, a mediator specializing in
21   wage and hour class actions and PAGA mediations. Hicks Decl. ¶ 12. The parties ultimately
22   reached a settlement, which they finalized March 23, 2020, subject to this court’s approval.
23   Id. ¶ 14. On March 24, 2020, plaintiff filed the instant motion to approve the parties’ PAGA
24   settlement. Mot. Defendants filed a statement of non-opposition. ECF No. 49. The court took
25   the matter under submission and resolves it here.
26   /////
27           2
             Former Defendant On My Own Inc. is unrelated to the other defendants and the court
28   dismissed it from the case without prejudice on May 23, 2017. ECF No. 15.
                                                         2
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 3 of 13

 1          B.      Relevant Settlement Provisions
 2                  The settlement provides for a PAGA payment of $575,000, inclusive of costs and
 3   attorneys’ fees incurred and subject to an escalator provision,3 to resolve the PAGA Settlement
 4   Group members’ claims of Labor Code violations based on the allegations in the operative
 5   complaint. Mot. at 7 (citing Hicks Decl., Ex. 1 (“Settlement”), §§ 2, 9). Of this amount, one-
 6   third, or $191,666.67, would be paid in attorneys’ fees, $6,802.87 would be paid in costs to
 7   plaintiff’s counsel, and $7,550 would be paid to a third-party settlement administrator. Id. (citing
 8   Settlement §§ 2(a–g), 6). The named plaintiff would receive an incentive award of $10,000. Id.
 9   Seventy-five percent of the remaining $358,980.86 would be distributed to the LWDA, and 25
10   percent, or $89,745.22, would be distributed to the PAGA Settlement Group Members. Id. (citing
11   Settlement § 2(c)). The PAGA Settlement Group consists of 1,467 current and former non-
12   exempt “Elder Care Service Providers,” “Senior Direct Service Trainers,” “Direct Service
13   Trainers,” “Senior Direct Service Providers,” and/or “Direct Service Providers,” who worked in
14   California for defendants during the period of February 17, 2016 through the date of this order
15   (the “PAGA Period”). Mot. at 8 (citing Settlement § 6(a), 9). The settlement bases payments to
16   the Settlement Group members on each employee’s share of the workweeks that the Settlement
17   Group members collectively worked during the applicable time period. Settlement § 6(b). The
18   Settlement Administer will tender to the LWDA as cy pres beneficiary any checks it sends to
19   PAGA Settlement Group members, who do not cash them within 180 days from the date of
20   mailing. Mot. at 10; Settlement § 6(h).
21                  In exchange for the settlement payments, plaintiff, on behalf of herself and the
22   LWDA, will release the PAGA claims and all remedies available under the PAGA based on the
23   facts alleged in the complaint for activity during the PAGA Period. Mot. at 9 (citing Hicks Decl.
24   ¶ 17); Settlement § 3(a). Aside from plaintiff’s individual wage and hour claims that this court
25
     3
      The Settlement Agreement contains an escalator clause which states that, if the total number of
26   PAGA Settlement Group members exceeds 1,467 by more than 15 percent as of March 27, 2020,
27   60 days after the parties executed the memorandum of understanding underlying the Settlement
     Agreement, then the total settlement amount will increase by a proportionate amount. Mot. at 10
28   n.7; Settlement § 9.
                                                       3
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 4 of 13

 1   compelled to arbitration, the Settlement Agreement does not release any individual non-PAGA
 2   claims by any member of the PAGA Settlement Group. See Mot. at 9; Proposed Order, ECF No.
 3   48-5, at 4.
 4   II.     DISCUSSION
 5                  “An employee bringing a PAGA action does so as the proxy or agent of the state's
 6   labor law enforcement agencies, . . . who are the real parties in interest.” Sakkab v. Luxottica
 7   Retail N. Am. Inc., 803 F.3d 425, 435 (9th Cir. 2015) (internal citations omitted). Thus, “[a]n
 8   action brought under the PAGA is a type of qui tam action.” Id. at 429. Because a settlement of
 9   PAGA claims compromises a claim that could otherwise be brought by the state, the PAGA
10   provides that “court[s] shall review and approve any settlement of any civil action filed pursuant
11   to [PAGA].” Cal. Lab. Code § 2699(l)(2).
12                  A party seeking approval of a PAGA settlement must simultaneously submit the
13   proposed settlement to the LWDA to allow the LWDA to comment on the settlement if it so
14   desires. PAGA also states that courts may exercise their discretion to lower the amount of civil
15   penalties awarded “if, based on the facts and circumstances of the particular case, to do otherwise
16   would result in an award that is unjust, arbitrary and oppressive, or confiscatory.” Cal. Lab. Code
17   § 2699(e)(2). Because state law enforcement agencies are the “real parties in interest” for PAGA
18   claims, the court’s task in reviewing the settlement is to ensure the state’s interest in enforcing the
19   law is upheld. Sakkab, 803 F.3d at 435. Plaintiff’s counsel has transmitted a copy of the instant
20   motion and supporting declarations as well as a copy of the Settlement Agreement to the LWDA,
21   through the LWDA’s online submission page, as required by California Labor Code section 2699.
22   Hicks Decl. ¶ 16, ECF No. 48-2. LWDA has not submitted anything to the court reflecting a
23   position on this settlement.
24                  Other than the provisions discussed above, PAGA does not establish a standard for
25   evaluating PAGA settlements. Indeed, the LWDA has stated it “is not aware of any existing case
26   law establishing a specific benchmark for PAGA settlements, either on their own terms or in
27   relation to the recovery on other claims in the action.” Ramirez v. Benito Valley Farms, LLC,
28   No. 16-CV-04708-LHK, 2017 WL 3670794, at *3 (N.D. Cal. Aug. 25, 2017) (quoting from the
                                                         4
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 5 of 13

 1   LWDA response in O’Connor v. Uber Technologies Inc., 201 F. Supp. 3d 1110 (N.D. Cal.
 2   2016)).
 3                  At least one court in this circuit has applied the factors set out in Hanlon v.
 4   Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998), overruled on other grounds by Wal-Mart
 5   Stores, Inc. v. Dukes, 564 U.S. 338 (2011), to evaluate a PAGA settlement. See O'Connor,
 6   201 F. Supp. 3d 1110 at 1134. The Hanlon factors, designed for use in evaluating class action
 7   settlements, include (1) the strength of a plaintiff’s case; (2) the risk, expense, complexity and
 8   likely duration of further litigation; (3) the risk of maintaining class action status throughout the
 9   trial; (4) the amount offered in settlement; (5) the extent of discovery completed; (6) the expertise
10   and views of counsel; (7) the presence of government participation; and (8) the reaction of class
11   members to the proposed settlement. See Hanlon, 150 F.3d at 1026. Many of these factors are
12   not unique to class action lawsuits and bear on whether a settlement involving more than one
13   plaintiff is fair and has been reached through an adequate adversarial process. Thus, the court
14   finds these factors useful in evaluating a PAGA settlement. However, the court finds three of the
15   Hanlon factors—risk of maintaining class action status, presence of a governmental participant,
16   and reaction of class members—irrelevant to a PAGA settlement that is not a class action and in
17   which the LWDA, as here, opts not to weigh in.
18                  For the above reasons, the court evaluates the PAGA settlement in light of the
19   PAGA requirement that the award not be “unjust, arbitrary and oppressive, or confiscatory.”
20   Cal. Lab. Code § 2699(e)(2). The court also considers the five relevant Hanlon factors and
21   discusses whether “the settlement provisions are at least as effective as the protections or
22   remedies provided by state and federal law or regulation for the alleged violation.” Cal. Lab.
23   Code § 2699.3(b)(4).
24             A.   “Unjust, Arbitrary and Oppressive, or Confiscatory” as to Defendant
25                  This factor favors approval of the proposed settlement. The settlement requires
26   defendant to pay $575,000, resulting in a net settlement of $358,980.86 after costs, to settle the
27   PAGA claims of a group of 1,467 current and former employees, including plaintiff. The court
28   finds no indication here that the settlement would be “unjust, arbitrary and oppressive, or
                                                         5
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 6 of 13

 1   confiscatory” with respect to defendant. See Cal. Lab. Code § 2699(e)(2); cf. Cotter v. Lyft, Inc.,
 2   193 F. Supp. 3d 1030, 1037 (N.D. Cal. 2016) (finding $1 million settlement amount for PAGA
 3   claims was reasonable). Defendant’s statement of non-opposition is consistent with this
 4   conclusion. See ECF No. 49.
 5          B.      Strength of Plaintiff’s Case
 6                  As plaintiff points out, in order to recover any PAGA penalties, plaintiff “would be
 7   required to prove at trial each of the underlying Labor Code violations” and prove that each non-
 8   exempt employee was not properly compensated. Mot. 10–11 (citing Cardenas v. McLane
 9   Foodservice, Inc., No. SACV 10-473 DOC FFMX, 2011 WL 379413, at *3 (C.D. Cal. Jan. 31,
10   2011) (“Given the statutory language [of PAGA], a plaintiff cannot recover on behalf of
11   individuals whom the plaintiff has not proven suffered a violation of the Labor Code by the
12   defendant.”)); see also Basiliali v. Allegiant Air, LLC, No. 218CV03888RGKMRW,
13   2019 WL 8107885, at *3 (C.D. Cal. July 1, 2019).
14                  Furthermore, plaintiff would have to overcome the hurdle of persuading the court
15   the case is manageable, despite some evidence from defendant that individualized proof would be
16   necessary if the case were to proceed. In particular, plaintiff points to “conflicting issues in the
17   data, whether some work performed by [PAGA Settlement Group members] was exempt from
18   overtime due to being performed as part of federal government programs, and fifty declarations
19   obtained by Defendants,” all of which create uncertainty as to whether the court might strike
20   plaintiff’s PAGA collective action as too unwieldy. Mot. at 11–12.
21                  Courts have noted that legal uncertainty favors approval of a settlement. See, e.g.,
22   Browning v. Yahoo! Inc., No. C04-01463 HRL, 2007 WL 4105971, at *10 (N.D. Cal. Nov. 16,
23   2007) (“[L]egal uncertainties at the time of settlement—particularly those which go to
24   fundamental legal issues—favor approval.”). Given the large number of PAGA Settlement
25   Group members, the court finds this factor favors settlement.
26          C.      Risk, Expense, Complexity and Likely Duration of Further Litigation
27                  For similar reasons, the need to demonstrate all 1,467 aggrieved employees’
28   entitlement to a PAGA award “threatens a risky, expensive, and complex trial that would extend
                                                        6
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 7 of 13

 1   the duration of the lawsuit.” Patel v. Nike Retail Servs., Inc., No. 14-CV-04781-RS, 2019 WL
 2   2029061, at *3 (N.D. Cal. May 8, 2019). The settlement provides a timely, certain and
 3   meaningful recovery, while the outcome at trial and any subsequent appeal is not certain, and in
 4   any event would substantially delay recovery. This factor favors also approval.
 5           D.      Amount of Settlement
 6                   This factor, too, favors approval. Plaintiff’s counsel represents he has “calculated
 7   that the maximum potential PAGA penalties assuming the Court would ‘stack’ penalties for
 8   similar and derivative violations” and concluded the maximum penalty would be roughly
 9   $10,342,865.00. Mot. at 10 (citing Hicks Dec. ¶ 10). However, plaintiff points out that the
10   recent case of ZB, N.A. v. Superior Court, 8 Cal.5th 175, 197–98 (2019), precludes any recovery
11   of unpaid wages under California Labor Code section 558 that were previously available under
12   prior caselaw.4 Mot. at 12 (citing Hicks Dec. ¶¶ 15, 18; Walter Decl. ¶ 12). Taken together, the
13   legal uncertainties associated with the case support a settlement for less than the maximum
14   penalty.
15                   Here, 25 percent of the gross settlement, $89,745.22, will be divided among
16   roughly 1,467 employees, at an estimated average award of $61.18 per PAGA Settlement Group
17   member. Hicks Decl. ¶ 18. Moreover, only the aggrieved employees’ PAGA claims are being
18   released. The settlement does not release any non-PAGA individual claims of the aggrieved
19   employees, other than those of plaintiff Hartley. See Patel, 2019 WL 2029061, at *3. This is in
20   line with several other court-approved PAGA settlements. See, e.g., id. at *1 (approving
21   settlement award amounting to an average of roughly $30 per aggrieved employee); Basiliali,
22   2019 WL 8107885, at *4 (approving settlement where average payment per employee was $387).
23   The court finds the amount of the settlement allocated to the PAGA Collective members is not
24   unreasonable.
25   /////
26   /////
27           4
               The court does not make a finding as to the effect of this decision, but merely notes
28   plaintiff’s position and credits the apparent uncertainty introduced as a result.
                                                        7
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 8 of 13

 1                  1.      Attorneys’ Fees and Costs
 2                  As for the attorneys’ fees and costs, “PAGA provides for reasonable awards but
 3   does not provide a specific standard for evaluating attorneys' fees in a settlement of PAGA
 4   claims.” Patel, 2019 WL 2029061, at *4 (citing Cal. Lab. Code § 2699(g)(1)). Part of the
 5   court’s role in determining whether a PAGA settlement is reasonable involves determining
 6   whether the amount of attorneys’ fees is proper. Perez v. All Ag, Inc., No. 118CV00927 DAD
 7   EPG, 2020 WL 1904825, at *8 (E.D. Cal. Apr. 17, 2020) (“[T]he district court must assume a
 8   fiduciary role and act with a jealous regard to the rights of those who are interested in the fund in
 9   determining what a proper fee award is.” (internal quotation marks and citation omitted)). Courts
10   in the Ninth Circuit generally “award attorneys’ fees under a fee-shifting statute using either the
11   lodestar method or the percentage-of-the-fund method.” Id. (citing, inter alia, Vizcaino v.
12   Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002); Rincon v. W. Coast Tomato Growers, LLC,
13   No. 13-CV-2473-JLS (KSC), 2018 WL 828104, at *5 (S.D. Cal. Feb. 12, 2018) (approving
14   attorneys’ fees in PAGA case using both lodestar and percentage methods)). For the percentage-
15   of-the-fund approach, the Ninth Circuit has set a 25 percent benchmark as presumptively
16   reasonable. Fischel v. Equitable Life Assur. Soc'y of U.S., 307 F.3d 997, 1007 (9th Cir. 2002).
17   “Special circumstances that could justify varying the benchmark award include when counsel
18   achieves exceptional results for the class, undertakes extremely risky litigation, generates benefits
19   for the class beyond simply the cash settlement fund, or handles the case on a contingency basis.”
20   Perez, 2020 WL 1904825, at *8 (citing In re Online DVD-Rental Antitrust Litig., 779 F.3d 934,
21   954–55 (9th Cir. 2015)). “An explanation, however, is necessary when the court departs from the
22   25 percent benchmark.” Id.
23                  The proposed attorneys’ fees, $191,666.67,5 comprise 33 percent of the Gross
24   Settlement Amount, and so exceed the Ninth Circuit benchmark of 25 percent. As for the
25   lodestar cross-check, plaintiff’s counsel estimate they have collectively spent roughly 245 hours
26   litigating this case for over three years and calculate a lodestar fee of $133,599.79, based on
27          5
              The settlement also provides that the attorneys’ fees would be increased “in the event the
28   escalator clause in the Settlement Agreement is triggered.” Hicks Decl. ¶ 19.
                                                        8
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 9 of 13

 1   hourly rates of $250 to $725. Hicks Decl. ¶ 26. Thus, the requested fee award is 1.45 times the
 2   lodestar.
 3                  The rates proposed by counsel for calculating the lodestar are higher than what is
 4   normally awarded in this district. The court in Aviles v. Subaru of Am., Inc., No.
 5   118CV01544DADSKO, 2020 WL 868842, at *6 (E.D. Cal. Feb. 21, 2020), for example, awarded
 6   in a lemon law case an average of $650 per hour for an attorney with roughly 35 years of
 7   experience; $500 to $350 for 15 to 20 years’ experience; $325 to $275 for roughly 8 years of
 8   experience; $250 to $225 for roughly 4 years of experience; and $150 for a legal assistant. Other
 9   cases in this district have awarded much lower rates. In re Taco Bell Wage & Hour Actions,
10   222 F. Supp. 3d 813, 839 (E.D. Cal. 2016) (concluding, in PAGA case, that appropriate rates in
11   this community are $350 to $400 per hour for attorneys with twenty or more years’ experience,
12   $250 to $350 per hour for attorneys with less than fifteen years’ experience, and $125 to $200 per
13   hour for attorneys with less than two years’ experience); Sanchez v. Frito-Lay, Inc., No. 1:14-cv-
14   00797 AWI, 2015 WL 4662636, at *18 (E.D. Cal. Aug. 5, 2015), report and recommendation
15   adopted, No. 1:14-cv-797-AWI-MJS, 2015 WL 5138101 (E.D. Cal. Aug. 26, 2015) (awarding
16   rates in wage-and-hour case of $275 to $350 for attorneys with between fourteen and twenty
17   years of experience); see also Durham v. FCA US LLC, No. 2:17-CV-00596-JLT, 2020
18   WL 243115, at *1 (E.D. Cal. Jan. 16, 2020) (“[T]he Sacramento Division and Fresno Division
19   award comparable rates.”).
20                  Mr. Haines has over 40 years of experience, and is requesting $675 per hour,
21   Mr. Hoyer has 31 years of experience, and is requesting $725 per hour, and Mr. Hicks has 12
22   years of experience, and is requesting $525 per hour. Hicks Decl. ¶ 20. The other associates on
23   the case have between 4 and 8 years of experience and are requesting roughly $300 per hour. Id.
24   In order to be in line with other attorneys’ fees awards in this district, range of rates from $650 to
25   $250 would be more appropriate given the experience of the attorneys.
26                  In light of this case law and of counsel’s experience, for the purpose of the lodestar
27   calculation, the court reduces Mr. Haines and Mr. Hoyer’s rates to $650 per hour, and Mr. Hicks’
28   rate to $350. Using the chart provided by counsel depicting the hours recorded by each attorney,
                                                        9
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 10 of 13

 1   Hicks Decl. ¶ 26, the court re-calculates the lodestar with these rates to be $104,476.49. See In
 2   re: Cathode Ray Tube (CRT) Antitrust Litig., No. 1917, 2016 WL 4126533, at *7 (N.D. Cal. Aug.
 3   3, 2016), dismissed sub nom. In re Cathode Ray Tube (CRT) Antitrust Litig., No. 16-16368, 2017
 4   WL 3468376 (9th Cir. Mar. 2, 2017) (“[T]rial courts need not, and indeed should not, become
 5   green-eyeshade accountants . . . Rather, the Court seeks to do rough justice, not to achieve
 6   auditing perfection.” (internal quotation marks and citations omitted).
 7                  Plaintiff’s request of $191,666.67 would require the application of a 1.83 lodestar
 8   multiplier. Plaintiff’s counsel argues a multiplier is warranted in this case, as well as an increase
 9   from the 25 percent benchmark, because counsel represented plaintiff on a contingency basis and
10   undertook significant risk, including having to turn away less-risky cases, in taking on this case.
11   Hicks Decl. ¶¶ 27–28. The court finds a multiplier of 1.5 is reasonable in light of this risk to
12   plaintiff’s counsel, compounded by the three-year duration of this litigation and the favorable
13   result plaintiff’s counsel achieved. See In re Immune Response Sec. Litig., 497 F. Supp. 2d 1166,
14   1176 (S.D. Cal. 2007) (approving award of 33 percent of fund and 1.47 lodestar multiplier
15   primarily on basis of the duration of the litigation, risk assumed by counsel, and favorable
16   recovery of 12 percent of maximum provable damages); see also Rodriguez v. M.J. Bros., Inc.,
17   No. 118CV00252LJOSAB, 2019 WL 3943856, at *16 (E.D. Cal. Aug. 21, 2019) (finding 25
18   percent of fund and multiplier of 1.124 reasonable, in part because of risk of contingency case);
19   Brulee v. DAL Glob. Servs., LLC, No. CV 17-6433 JVS(JCGX), 2018 WL 6616659, at *11
20   (C.D. Cal. Dec. 13, 2018) (approving 1.68 or 1.72 multiplier, depending on which hourly rate
21   used). Accordingly, the attorneys’ fees amount shall be $156,714.735. The residual amount from
22   the gross settlement fund “shall be included in the Net Settlement Sum” as dictated by the
23   settlement. Settlement § 2(d).
24                  The request for $6,802.87 in costs appears appropriate, based on counsel’s
25   breakdown of the costs provided in his declaration, which show the bulk of that cost was for the
26   JAMS mediation that facilitated this settlement. See Hicks Decl. ¶ 19.
27   /////
28   /////
                                                       10
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 11 of 13

 1                  2.      Other Costs
 2                  The amount the parties’ settlement allocates to the settlement administrator,
 3   Simpluris, $7,550, does not appear excessive for this number of PAGA Collective members.
 4   See Hicks Decl., Ex. 3 (Simpluris estimate); Patel, 2019 WL 2029061, at *4 (finding $5,261 for
 5   Simpluris not excessive where PAGA collective consisted of 40 employees).
 6                  The settlement also accounts for a $10,000 incentive award for named plaintiff
 7   Hartley. Counsel explains this award is justified due to the risk of adverse employment
 8   consequences and financial risks borne by plaintiff as a result of her involvement in this litigation.
 9   Hatley Decl. ¶ 30, ECF No. 48-4 (describing risk of reputational harm in the community and with
10   respect to future employment opportunities as a result of public exposure in this class action as
11   well as financial risk of possibly having to pay defendant’s costs). Plaintiff also submits a
12   declaration describing her efforts on this case, which totaled roughly 60 hours. Id. ¶¶ 15–25. In
13   light of her risk and the hours spent aiding in this litigation, the court finds a $10,000 incentive
14   award is reasonable. Brulee, 2018 WL 6616659, at *7 (awarding $10,000 incentive award to
15   plaintiff who spent approximately 60 to 70 hours on the case).
16                  Therefore, this factor favors approving the settlement.
17          E.      Extent of Discovery Completed and Stage of Proceedings
18                  “As to the factors pertaining to the extent of discovery completed and the stage of
19   proceedings, ‘[a] settlement following sufficient discovery and genuine arms-length negotiation is
20   presumed fair.’” Van Lith v. iHeartMedia + Ent’t, Inc., No. 1:16-CV-00066-SKO, 2017 WL
21   4340337, at *12 (E.D. Cal. Sept. 29, 2017) (citation omitted). “A court is more likely to approve
22   a settlement if most of the discovery is completed because it suggests that the parties arrived at a
23   compromise based on a full understanding of the legal and factual issues surrounding the case.”
24   Nat'l Rural Telecommunications Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 527 (C.D. Cal. 2004)
25   (quoting 5 Moore’s Federal Practice, § 23.85[2][e] (Matthew Bender 3d ed.)).
26                  This factor weighs slightly in favor of approval. The case, as it pertains to
27   plaintiff’s PAGA claims, is still somewhat in the early stages, but plaintiff began seeking issuing
28   relevant discovery after the court granted defendant’s motion to compel on August 1, 2018.
                                                        11
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 12 of 13

 1   Further, plaintiff’s counsel attests that, “[t]hrough the discovery propounded by both parties to
 2   date, Class Counsel had conducted sufficient investigation and discovery to properly assess going
 3   into the mediation the risks of continuing to litigate the case through trial and any subsequent
 4   appeals.” Hicks Decl. ¶ 11.
 5           F.     Experience and Views of Counsel
 6                  This factor also favors approval. The parties here are represented by competent
 7   and experienced counsel who favor settlement. Counsel for plaintiff include Ryan L. Hicks, a
 8   partner with Hoyer & Hicks, and Walter L. Haines, the senior attorney at United Employees Law
 9   Group, PC, who are both experienced employment attorneys and have handled, between them,
10   hundreds of wage and hour cases. Hicks Decl. ¶¶ 1–3; Haines Decl. ¶¶ 1–2, ECF No. 48-3.
11   Plaintiff’s counsel views this settlement as “fair, adequate and reasonable,” and avers it “provides
12   substantial monetary benefits to Settlement Class Members,” is “well-within the range of
13   reasonableness and Class Members have supported the settlement,” Haines Decl. ¶ 12; see also
14   Hicks Decl. ¶ 15. Additionally, as noted, defendant and its counsel do not oppose. ECF No. 49
15   at 2.
16           G.     Totality of the Circumstances
17                  Each of the six relevant factors discussed above favors final approval. The parties
18   reached settlement on the PAGA claims only after “arms-length settlement negotiations aided by
19   an expert mediator, and thorough investigation of the underlying facts.” Haines Decl. ¶ 12.
20   Furthermore, the fact that this is a non-reversionary settlement, and any uncashed checks will be
21   disbursed to the LWDA as a cy pres beneficiary, rather than returned to defendant also counsels
22   in favor of the court’s approving the settlement. Thio v. Genji, LLC, 14 F. Supp. 3d 1324, 1331
23   (N.D. Cal. 2014) (preliminarily approving settlement including PAGA claims which identified
24   LWDA as cy pres beneficiary). For these reasons, and those discussed above, the court finds the
25   proposed settlement is fair and reasonable and promotes the settlement provisions are “at least as
26   effective as the protections or remedies provided by state and federal law or regulation for the
27   alleged violation.” Cal. Lab. Code § 2699.3(b)(4). Therefore, the court GRANTS the parties’
28   joint request for settlement approval.
                                                       12
     Case 2:17-cv-00353-KJM-EFB Document 51 Filed 08/25/20 Page 13 of 13

 1   III.   CONCLUSION
 2                    Based on the foregoing, the court GRANTS Plaintiff’s Motion to Approve PAGA
 3   Settlement. A status conference on implementation of the settlement is set for February 26,
 4   2021 at 10:00 a.m. in Courtroom 3. At least fourteen days before the hearing, a representative of
 5   the settlement administrator shall submit a declaration setting forth the date the settlement checks
 6   were mailed, the number and value of any undeliverable and/or uncashed checks, and a
 7   confirmation that the unpaid amounts have been disbursed to the LWDA as provided in the
 8   Settlement Agreement.
 9                    The action is dismissed with prejudice. The parties shall bear their own costs.
10   Other than setting the status conference as provided above, the court in its discretion declines to
11   retain jurisdiction over enforcement of the settlement under California Civil Procedure Code
12   section 664.6.
13                    This order resolves ECF No. 48.
14                    IT IS SO ORDERED.
15   DATED: August 25, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        13
